              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:09-cr-00013-MR-WCM-7


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )              ORDER
                                 )
DORIS FOSTER,                    )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for the appointment of counsel [Doc. 933].

      In her letter, the Defendant inquires whether she is eligible for relief

under the First Step Act of 2018 and moves for the appointment of counsel

to represent her in pursuing such relief. The Defendant’s request must be

denied. If the Defendant wishes to seek any relief pursuant to the First Step

Act, she must do so by filing a motion pro se. The Defendant has no

constitutional right to the appointment of counsel to file post-conviction

motions. Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing Coleman

v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse v. Lee, 339 F.3d 238,

250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004) (citing Pennsylvania v.
Finley, 481 U.S. 551, 555-56 (1987) (no constitutional right to counsel

beyond first appeal of right)).

      The Court may, in some circumstances, appoint counsel to represent

a prisoner when the interests of justice so require and the prisoner is

financially unable to obtain representation. See 18 U.S.C. § 3006A(a)(2)(B).

In the instant case, however, the Defendant has failed to demonstrate that

the interests of justice warrant the appointment of counsel. See United

States v. Riley, 21 F. App’x 139, 141-42 (4th Cir. 2001).

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for the appointment of counsel [Doc. 933], is

DENIED.

      IT IS SO ORDERED.


                              Signed: May 22, 2019




                                          2
